STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of March 16, 2021.

Allowable Subject Matter
Claims  16-22 and 24-29 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, A temporally modulated in rate and/or amplitude pulse laser system comprising a first source comprising a mode-locking laser configured to generate a source signal composed of source light pulse with a duration of 1 picosecond to a few hundreds of nanoseconds, a second source comprising a laser diode emitting a secondary signal comprising secondary light pulses having a duration of at least one nanosecond, an optical amplifier to receive at the same time the main signal and the secondary signal, and amplify the source signals, a pulse selection or modulation device arranged between the first source and the optical amplifier system and being configured to form a main signal composed of one or more source light pulses temporally modulated in rate and/or amplitude , in conjunction with other elements of the claims. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The restriction requirement among species A-G , as set forth in the Office action mailed on     July 1, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 1, 2020 is partially withdrawn.  The restriction still applies to claims 23 and 30-31.  Claims 20 and 27, directed to species C and G respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 23 directed to species B and claims 30-31 directed to 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a  estriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645